 1   Kathleen E. Brody (Bar No. 026331)
     ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
 3   Telephone: (602) 650-1854
     Email: kbrody@acluaz.org
 4   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 5   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 6   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 7   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 8   SIGNATURE PAGE]
 9   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
10   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
11   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
12   Attorneys for Plaintiff Arizona Center for Disability Law
13   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
14
15                           UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             PLAINTIFFS’ REQUEST
19   Hefner; Joshua Polson; and Charlotte Wells, on              FOR APPOINTMENT OF A
     behalf of themselves and all others similarly               MAGISTRATE JUDGE AS
20   situated; and Arizona Center for Disability Law,            MEDIATOR
21                       Plaintiffs,
22         v.
23   Charles Ryan, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services, Arizona Department of
     Corrections, in their official capacities,
25
                         Defendants.
26
27
28
 1          The parties’ Stipulation originally called for Magistrate Judge John Buttrick to serve
 2   as a mediator in this matter. [Doc. 1185 ¶ 31] The Stipulation states that “[i]n the event
 3   that Magistrate Judge Buttrick is no longer available to mediate disputes in this case, the
 4   parties shall jointly request the assignment of another Magistrate Judge, or if the parties are
 5   unable to agree, the District Judge shall appoint a Magistrate Judge.” [Id.] On August 19,
 6   2016, pursuant to the parties’ joint stipulation, this Court appointed Magistrate Judge
 7   Bridget Bade to take over for Judge Buttrick as a mediator in the above-captioned matter.
 8   [Doc. 1666 at 1]
 9          On March 25, 2019, Judge Bade’s appointment to the Ninth Circuit was confirmed
10   by the U.S. Senate, and therefore she can no longer serve as a mediator in this case.
11   Plaintiffs have several matters regarding alleged noncompliance with the Stipulation on
12   which they have met and conferred fully with Defendants, and which now require mediation
13   prior to bringing an enforcement motion with the Court, pursuant to Paragraphs 30 and 31
14   of the Stipulation.
15          Counsel for Plaintiffs requested that Defendants’ counsel meet so that the parties
16   could identify a Magistrate Judge that they could jointly request be appointed as a mediator.
17   Defendants declined to do so, and Defendants declined to join this Motion.
18          Therefore, pursuant to Paragraph 31 of the Stipulation, Plaintiffs request that this
19   Court appoint a new Magistrate Judge to serve as a mediator in this case.
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...
 1        Respectfully submitted,
 2   Dated: April 15, 2019          PRISON LAW OFFICE
 3                                  By:     s/ Corene Kendrick
                                          Donald Specter (Cal. 83925)*
 4                                        Alison Hardy (Cal. 135966)*
                                          Sara Norman (Cal. 189536)*
 5                                        Corene Kendrick (Cal. 226642)*
                                          Rita K. Lomio (Cal. 254501)*
 6                                        1917 Fifth Street
                                          Berkeley, California 94710
 7                                        Telephone: (510) 280-2621
                                          Email: dspecter@prisonlaw.com
 8                                                  ahardy@prisonlaw.com
                                                    snorman@prisonlaw.com
 9                                                  ckendrick@prisonlaw.com
                                                    rlomio@prisonlaw.com
10
                                          *Admitted pro hac vice
11
                                          David C. Fathi (Wash. 24893)*
12                                        Amy Fettig (D.C. 484883)**
                                          Victoria Lopez (Ill. 6275388)*
13                                        Ryan Kendall (Cal. 324714)*
                                          ACLU NATIONAL PRISON PROJECT
14                                        915 15th Street N.W., 7th Floor
                                          Washington, D.C. 20005
15                                        Telephone: (202) 548-6603
                                          Email: dfathi@aclu.org
16                                                  afettig@aclu.org
                                                    vlopez@aclu.org
17                                                  rkendall@aclu.org
18                                        *Admitted pro hac vice. Not admitted in DC;
                                           practice limited to federal courts.
19                                        **Admitted pro hac vice
20                                        Kathleen E. Brody (Bar No. 026331)
                                          ACLU FOUNDATION OF ARIZONA
21                                        3707 North 7th Street, Suite 235
                                          Phoenix, Arizona 85013
22                                        Telephone: (602) 650-1854
                                          Email: kbrody@acluaz.org
23
                                          Daniel C. Barr (Bar No. 010149)
24                                        Amelia M. Gerlicher (Bar No. 023966)
                                          John H. Gray (Bar No. 028107)
25                                        PERKINS COIE LLP
                                          2901 N. Central Avenue, Suite 2000
26                                        Phoenix, Arizona 85012
                                          Telephone: (602) 351-8000
27                                        Email: dbarr@perkinscoie.com
                                                   agerlicher@perkinscoie.com
28                                                 jhgray@perkinscoie.com

                                          -2-
 1         Caroline Mitchell (Cal. 143124)*
           JONES DAY
 2         555 California Street, 26th Floor
           San Francisco, California 94104
 3         Telephone: (415) 875-5712
           Email: cnmitchell@jonesday.com
 4
           *Admitted pro hac vice
 5
           John Laurens Wilkes (Tex. 24053548)*
 6         JONES DAY
           717 Texas Street
 7         Houston, Texas 77002
           Telephone: (832) 239-3939
 8         Email: jlwilkes@jonesday.com
 9         *Admitted pro hac vice
10         Attorneys for Plaintiffs Shawn Jensen;
           Stephen Swartz; Sonia Rodriguez; Christina
11         Verduzco; Jackie Thomas; Jeremy Smith;
           Robert Gamez; Maryanne Chisholm; Desiree
12         Licci; Joseph Hefner; Joshua Polson; and
           Charlotte Wells, on behalf of themselves and
13         all others similarly situated
14   ARIZONA CENTER FOR DISABILITY LAW
15   By:     s/ Maya Abela
           Rose A. Daly-Rooney (Bar No. 015690)
16         J.J. Rico (Bar No. 021292)
           Maya Abela (Bar No. 027232)
17         177 North Church Avenue, Suite 800
           Tucson, Arizona 85701
18         Telephone: (520) 327-9547
           Email: rdalyrooney@azdisabilitylaw.org
19                   jrico@azdisabilitylaw.org
                     mabela@azdisabilitylaw.org
20
           Asim Dietrich (Bar No. 027927)
21         5025 East Washington St., Ste. 202
           Phoenix, Arizona 85034
22         Telephone: (602) 274-6287
           Email: adietrich@azdisabilitylaw.com
23
     Attorneys for Arizona Center for Disability Law
24
25
26
27
28

           -3-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 15, 2019, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                                    Jamie D. Guzman
                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
14                                dstruck@strucklove.com
                                   rlove@strucklove.com
15                             tbojanowski@strucklove.com
                                  nacedo@strucklove.com
16                               ahesman@strucklove.com
17                                  jlee@strucklove.com
                                    tray@strucklove.com
18                                rvalenti@strucklove.com
                                 jguzman@strucklove.com
19                                   Attorneys for Defendants
20
21                                                                   s/ C. Kendrick

22
23
24
25
26
27
28

                                                 -4-
